Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1.  Applicant’s election without traverse of Group II (claims 10-19) in the reply filed on March 31, 2021 is acknowledged.
                                                 Status of the Application 
2.   Claims 10-19 are considered for examination. Claims 1-9 and 20 were cancelled by the amendment filed on March 31, 2021. 
                                                              Priority 
3.   This application filed on August 23, 2018 is a 371 of PCT/KR2017/002026 filed on February 23, 2017 which claims priority to US 62/298,959 filed on February 23, 2016; claims priority to KR10-2016-0069936; KR10-2016-0069937; KR10-2016-0069938 filed on June 4, 2016; KR10-2016-009739 filed on July 27, 2016; KR10-2016-0118462 filed on September 13, 2016; KR10-2016-0144551 filed on November 1, 2016; and KR10-2017-0024387 filed on February 23, 2017.
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.  Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Church et al. (US 2007/0087362). 
Church et al. teach a polymerase chain reaction (PCR) method of claim 10-12, for performing PCR of a target DNA using a patch which is provided as a gel type a net-like structure forming micro cavities (polymer gel or polymer structures), the method comprising:
providing, with using a first patch (polymer or gel medium) containing a part of a plurality of reagents (primer) used in the PCR into micro cavities the reagents contained in the first patch to a sample provided on a plate (sample nucleic acids on a solid support (microtiter plate, slide, microchip)) ((see entire document, at least para 0010, 0045-0049, 0006-0009, 0127-0134, para 0229-0231; indicating primer attached to a bead is embedded in gel medium and provided to a sample nucleic acid on a solid support);
adjusting a temperature of the sample to cause the PCR (see at least para 0051-0055, 0135-0139, 0229-0231).

With reference to claims 14-17, Church et al. teach providing a second patch containing at least a part of a plurality of reagents used in PCR, wherein a first reagent contained in the first patch is not contained in the second patch, second reagent in the second patch is also contained in the first patch; providing the reagents in the second patch to the plate and adjusting of the sample includes at least one of adjusting a temperature of the first patch and adjusting a temperature of the second patch (see at least at least para 0230-0231, 0123, 0137-138; indicating first primer and second primer immobilized on beads in a polymeric matrix wherein one of the primers are pre-coupled to Dyna beads through biotin-streptavidin interaction). 
With reference to claims 18, Church et al. teach that the providing the reagents contained in the first patch is performed after adjusting the temperature of the first patch and providing of the reagents contained in the second patch is performed after the adjusting the temperature of the second patch (see at least para 0229-0231, 0137-0139).
With reference to claim 19, Church et al. teach that the first patch includes a first substance that reacts specifically with a target DNA and the second patch includes a second substance that reacts with a DNA bound to the first substance (see at least para 0231, 0234-0235, 0138 indicating labeled probe or two different labeled dNTPs). For all the above the claims are anticipated.

Mauk et al. teach a polymerase chain reaction (PCR) method of claim 10-12, for performing PCR of a target DNA using a patch (barrier material) which is provided as a gel type a net-like structure forming micro cavities, the method comprising:
providing, with using a first patch (barrier material) containing a part of a plurality of reagents used in the PCR into micro cavities the reagents contained in the first patch to a sample provided on a plate (sample nucleic acids on a solid support (microtiter plate, slide, microchip upon which reaction chamber or chambers are arranged)) ((see entire document, at least para 0007, 0016-0019, 0028-0030, 0032-0043; indicating PCR reagent in the barrier material and disposed within a chamber to a sample nucleic acid in the chamber which is disposed on a substrate);
adjusting a temperature of the sample to cause the PCR (see at least para 0025, 0039-0043).               
With reference to claim 13, Mauk et al. teach that the method further comprises separating the contact between the plate and the patch when temperature of the plate is higher than or equal to a reference temperature (see at least para 0041; indicating melting over 90 C separates patch from the solid support in the chamber or reaction vessel).
With reference to claims 14-17, Mauk et al. teach providing a second patch containing at least a part of a plurality of reagents used in PCR, wherein a first reagent contained in the first patch is not contained in the second patch, second reagent in the second patch is also contained in the first patch; providing the reagents in the second 
With reference to claims 18, Mauk et al. teach that the providing the reagents contained in the first patch is performed after adjusting the temperature of the first patch and providing of the reagents contained in the second patch is performed after the adjusting the temperature of the second patch (see at least para 0041-0043).
With reference to claim 19, Mauk et al. teach that the first patch includes a first substance that reacts specifically with a target DNA and the second patch includes a second substance that reacts with a DNA bound to the first substance (see at least para 0040, indicating multiple primer pairs in barrier material). For all the above the claims are anticipated.
                                          Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto.  gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637